NIX, Presiding Judge:
Plaintiff in Error, John M. Kraker, was charged by information in the Municipal Criminal Court of Oklahoma City, Oklahoma, with the offense of Selling Beer to a Minor. The defendant was found guilty, and his punishment assessed at Thirty Days in the City Jail and a fine of $100.00. From this judgment and sentence he has appealed to this Court.
We have carefully reviewed the record and the briefs in this case, and, in order to meet the increased burdens of a huge caseload, we find this is a case where it is unnecessary to recite the evidence or the law, but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. § 49, 1968.
We are of the opinion that the evidence supports the findings of the trial judge, and that the record clearly shows the defendant was sufficiently advised of all his rights, that he intelligently and knowingly waived his rights to representation by counsel, the right to a jury trial, and the right to have his sentencing postponed, which this Court felt was the only allegation worthy of mention in this cause.
The judgment and sentence appealed from is hereby affirmed.
BUSSEY and BRETT, JJ., concur.